DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
The claim amendment dated April 13, 2022 has been entered.  Claims 1, 8, and 20 were amended.  Claims 1-20 are pending.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over CN 108336246 B is withdrawn due to the amendment dated April 13, 2022.
The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2007/0278938 A1) is withdrawn due to the amendment dated April 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2010/0314615 A1).
Regarding claims 1, 8, and 20, Mizuki et al. teaches aromatic amine derivatives for an organic electroluminescence device (see par. 1) according to formula (1) (see par. 16):

    PNG
    media_image1.png
    143
    550
    media_image1.png
    Greyscale
.
Ar0 may be a substituted or unsubstituted divalent fused aromatic hydrocarbon group of 10 to 50 carbon atoms (see par. 17) and Ar1 to Ar4 are group that may include at least one formula (3):

    PNG
    media_image2.png
    141
    541
    media_image2.png
    Greyscale
.
The X variable may be oxygen or sulfur (see par. 18).  Integer “n” may be selected as zero (see par. 18).  Integer “l” may be 0 to 7 (see par. 18) and multiple R’s may be bonded to each other to form a saturated six-membered cyclic structure (see par. 18) per instant formula 2 and instant A1 and A2 as naphthalene.  More specifically regarding Mizuki core group Ar0, preferable groups include at least bisanthracenylene (see par. 23).
	Regarding claims 2-5, the light emitting device includes at least an organic thin film layer including the aromatic amine derivative of formula (1) (see par. 19).  The device may include the material in the hole transporting layer or in the light emitting layer (see par. 54, 57). The device may include an electron injecting layer (see par. 117).
	Regarding claim 7, derivatives including at least pyrene and anthracene derivatives may be used with the aromatic amine in a light emitting layer (see par. 91).
	Regarding claims 9, 10, 13, and 20, it is noted L groups are not present when instant a1 to a4 are selected as zero.  Mizuki Ar1 to Ar4 may be aryl or heteroaryl (see par. 25, 30) and Ar0 may be aromatic hydrocarbon such as anthracenylene (see par. 22-23).  Regarding claims 11, 12, and 20, Ar0 may be bis-anthracene (see par. 23).
	Regarding claims 14 and 20, where multiple R’s of formula (3) bond together to form a cyclic structure, the group may be substituted or unsubstituted (see par. 18).
	Regarding claims 15, 19, and 20, one or more Ar1 to Ar4 may be the formula (3) (see par. 17).
	Regarding claims 16-20, any one of adjacent R’s of formula (3) may form an additional cyclic structure (see par. 18). The bonding location may be at any one of the ring locations of the dibenzofuran or dibenzothiophene skeletal core of the formula (3) (see par. 17-18).  Further regarding claim 19, Ar1 to Ar4 groups may be selected as aryl (see par. 25, 30).
	While Mizuki et al. does not set forth example compounds that comprise adjacent R’s joined together to form a condensed ring with respect to formula (3) groups, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form derivatives according to formula (1) including formula (3) group(s) with R’s joined together, which would result in compounds the same as compounds among instant Formula 1.  One would expect to achieve functional formula (1) compounds within the definitions disclosed by Mizuki et al. with a predictable result and a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2010/0314615 A1) in view of Yabunouchi et al. (US 2007/0278938 A1).
Mizuki et al. is relied upon as set forth above.
Mizuki et al. teaches electroluminescent devices comprising a hole transport and/or injection layer (see par. 92-96), but Mizuki does not appear to discuss specifically adding a p-dopant to the region.  In analogous art, Yabunouchi et al. teaches a hole transporting and/or hole injection layer (see Yabunouchi par. 50-52) and that a p-dopant such as the following may be included (see par. 128 and 130) where the R groups may be cyano (see par. 130):

    PNG
    media_image3.png
    144
    197
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a p-dopant material as taught by Yabunouchi et al. in the hole injection/transportation region of the Mizuki et al. device, because one would expect the material to be similarly beneficial to a hole injection and transporting region in the operation of a light emitting device.  One would expect to achieve an operational device including a known hole injecting/transporting layer p-dopant material as taught in the art with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786